DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halsey et al. (US 2018/0358671 A1).
Regarding claim 1, Halsey discloses an air-cooled battery cooling system for an air mobility vehicle (battery pack, Title, Abstract, the air-cooled battery cooling system comprising:
a base including a mounting space extending in a longitudinal direction of the base, and having defined therein an air path through which an external air flows into the mounting space (aircraft 10 with on-bard battery pack 12 [0019], Fig. 1; cooling air input provided by a volume of air ducted to the battery pack [0036]); and
a battery pack mounted inside the mounting space of the base and including a plurality of batteries and a plurality of heat transfer panels fixing the plurality of batteries in the battery pack (battery pack 12 including battery cells and sleeves made from thermally conductive materials sized to receive the battery cells [0020]-[0022], Fig. 2),
wherein the plurality of heat transfer panels is spaced from each other to define air circulation paths therebetween so that the external air introduced through the air path of the mounting space cools the plurality of batteries while flowing through the air circulation paths (chassis 20 into which sleeves are inserted [0020]-[0022]; body 22 of chassis 20 includes vertical passages 80 for cooling air [0028], [0036], Fig. 2-4, 7-11).
Regarding claim 2, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses the base includes: at least a first air path extending through the mounting space from a first end portion to a second end portion of the base so that the external air flows through the at least a first air path; and at least a second air path extending through the mounting space in a top-to-bottom direction or vice versa of the base so that the external air flows through the at least a second air path (in addition to flow of cool air provided through set of vertical passages 80, the prior art teaches a flow in the opposite direction or flow in a combination of directions [0036]; horizontal passages 84 provided in the body 22 [0028]).
Regarding claim 3, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses the plurality of heat transfer panels extends in the longitudinal direction of the base so that the plurality of batteries is disposed and secured in the longitudinal direction (Fig. 2-4, 7-11 show batteries oriented in a longitudinal direction), and wherein the plurality of heat transfer panels is spaced from each other in a lateral direction and the top-bottom direction of the base to define the air circulation paths through which the external air introduced through the at least a first air path and the at least a second air path circulates (chassis 20 into which sleeves are inserted [0020]-[0022]; body 22 of chassis 20 includes vertical passages 80 for cooling air [0028], [0036], Fig. 2-4, 7-11; horizontal passages 84 provided in the body 22 [0028]).
Regarding claim 7, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses the battery pack includes a plurality of battery packs disposed on a first side portion and a second side portion of the mounting space to be spaced from each other (any number of battery packs 12 distributing power around the aircraft 10 [0019]).
Regarding claim 8, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses each of the heat transfer panels includes a pair of pads defining therein a plurality of recessed receptacles in which the plurality of batteries is accommodated, respectively, the receptacles being spaced from each other by predetermined distances, so that, when the pads are coupled to each other, the plurality of batteries is surrounded by the plurality of receptacles (set of sleeves 46 [0022], Fig. 2-3, 7-8, 10).
Regarding claim 9, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses wherein each of the heat transfer panels further includes heat transfer pads provided on the plurality of receptacles of the pads, and wherein when the pads are coupled to each other, the heat transfer pads are located between the plurality of receptacles and the plurality of batteries (sleeves made from thermally conductive materials [0022]).
Regarding claim 10, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses the plurality of heat transfer panels is spaced from each other in a lateral direction of the base while being staggered in the longitudinal direction so that the plurality of receptacles in the plurality of heat transfer panels is staggered in a zig-zag pattern (see Fig. 2, 10).
Regarding claim 11, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses the receptacles of each of the heat transfer panels are located between the receptacles of an adjacent one of the heat transfer panels (see Fig. 2, 10).
Regarding claim 12, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses the plurality of batteries is in a form of cylinder and is disposed in a top-bottom direction of the base by the pair of pads (cylindrical [0046], see Fig. 2-4, 7-11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halsey et al. (US 2018/0358671 A1), as applied to claims 1-3, 7-12 above, in view of Demont et al. (US 2021/0083255 A1).
Regarding claim 4, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses the base further includes: an inlet in a first end portion of the base and an outlet in a second end portion of the base, defining the at least a first air path extending through the mounting space from a first side to a second side of the base (flow of fluid 140 [0036], Fig. 7-8).
However, Halsey does not disclose a filter mounted in at least one of the inlet and the outlet and configured for removing impurities.
Demont discloses a battery module for electrically-driven aircraft (Title, Abstract) comprising airflow 102 through the aircraft (inlet 106, filter 112, power source 104, exhaust 108 [0069], Fig. 1B) including a filter for filtering the air ([0069]-[0070], Fig. 1B).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known airflow setup within an aircraft was recognized as part of the ordinary capabilities of one skilled in the art.   	
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 5, Halsey discloses all of the claim limitations as set forth above.  Halsey further discloses a top inlet provided above the mounting space and a bottom outlet provided below the mounting space, defining the at least a second air path extending through the mounting space in the top-to-bottom direction (flow of fluid 140 [0036], Fig. 7-8).
However, Halsey does not disclose a filter mounted in at least one of the top inlet and the bottom outlet and configured for removing impurities.
Demont discloses a battery module for electrically-driven aircraft (Title, Abstract) comprising airflow 102 through the aircraft (inlet 106, filter 112, power source 104, exhaust 108 [0069], Fig. 1B) including a filter for filtering the air ([0069]-[0070], Fig. 1B).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known airflow setup within an aircraft was recognized as part of the ordinary capabilities of one skilled in the art.   	
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halsey et al. (US 2018/0358671 A1), as applied to claims 1-3, 7-12 above, in view of Keon (US 10,669,037 B1).
Regarding claim 6, Halsey discloses all of the claim limitations as set forth above.  However, Halsey does not disclose a propeller provided on one end portion of the base and configured to tilt in a top-bottom direction of the base, wherein the mounting space is provided in an end portion of the base, so that, when the propeller operates, the external air circulates through the at least a first air path or the at least a second air path, according to a tilting position of the propeller.
Kwon discloses a system for air cooling including a battery configured to power the propeller, a float configured to hold the battery and a flap in the float, wherein the flap is configured to open to permit airflow into the float to cool the battery (Title, Abstract).  Kwon further discloses propellers are tilted at various angles to achieve overlaps between propellers without colliding (C4/L16-32).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known aircraft including propellers capable of tilting was recognized as part of the ordinary capabilities of one skilled in the art.   	
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937. The examiner can normally be reached M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/18/2022